 1   DURIE TANGRI LLP
     EUGENE NOVIKOV (SBN 257849)
 2   enovikov@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone: 415-362-6666
 4   Facsimile:    415-236-6300

 5   Attorney for Defendants
     GORD HENRICH and PIPELINE INTEGRITY
 6   TECHNOLOGY ASSOCIATES
 7                            IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                      SACRAMENTO DIVISION
10   ELECTRO SCAN, INC., a Delaware                Case No. 2:18-cv-02689-JAM-EFB
     corporation,
11                                                 FURTHER STIPULATION CONCERNING
                               Plaintiff,          TIME TO ANSWER OR RESPOND TO
12                                                 COMPLAINT
           v.
13                                                 Ctrm: 6 - 14th Floor
     GORD HENRICH, an individual; PIPELINE         Judge: Honorable John A. Mendez
14
     INTEGRITY TECHNOLOGY ASSOCIATES, a
15   foreign corporation; MTA-MESSTECHNIK
     GMBH, a foreign corporation,
16
                               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                FURTHER STIPULATION CONCERNING TIME TO ANSWER OR RESPOND TO COMPLAINT
                                      CASE NO. 2:18-CV-02689-JAM-EFB
 1          Pursuant to Eastern District of California Civil Local Rule 144, Plaintiff Electro Scan, Inc.

 2   (“Plaintiff”) and Defendants Gord Henrich and Pipeline Integrity Technology Associates (collectively,

 3   “Defendants”) (collectively, the “Parties”) hereby stipulate to the following schedule for Plaintiff to file a

 4   Second Amended Complaint and for Defendants to answer or otherwise respond to the operative

 5   Complaint.

 6          Following a meet and confer on Defendants’ contemplated motion to dismiss the amended

 7   complaint and Anti-SLAPP motion to strike, the Parties previously stipulated to an extension to February

 8   1, 2019 for Defendants to answer or otherwise respond to the Amended Complaint. The Parties also

 9   stipulated that Plaintiff would advise Defendants by January 18, 2019 whether it will seek to file a

10   Second Amended Complaint to address the issues raised during the Parties’ meet and confer. The Parties

11   stipulated that if Plaintiff decided to seek to amend, it would do so by February 1, 2019.

12          Per the Parties’ stipulation, Plaintiff advised Defendants that it would seek to file a Second

13   Amended Complaint.

14          Accordingly, the Parties further stipulate as follows:

15          Per the Parties’ earlier stipulation, Plaintiff will seek to file a Second Amended Complaint on or

16   before February 1, 2019. Per the Parties’ earlier stipulation, Defendants will not oppose Plaintiff’s

17   request to file a Second Amended Complaint so long as it does not add new causes of action. Per the

18   Parties’ earlier stipulation, Defendants will answer or otherwise respond to the Second Amended

19   Complaint within the time afforded by Federal Rule of Civil Procedure 15(a)(3).

20          If, for whatever reason, Plaintiff does not seek to file a Second Amended Complaint on or before

21   February 1, 2019, Defendants shall have until February 14, 2019 to answer or otherwise respond to the

22   Amended Complaint. If Plaintiff is unable to amend its Amended Complaint, Defendants shall have 14

23   days after a motion to amend is denied to answer or otherwise respond to the Amended Complaint.

24          Defendants expressly preserve their personal jurisdiction and venue defenses pursuant to Fed. R.

25   Civ. P. 12(b)(2) and 12(b)(3).

26          The total extension of time from the original deadline sought via this motion is 88 days. This

27   extension does not affect any other deadlines set by the Court or any other Parties.

28
                                                            2
                FURTHER STIPULATION CONCERNING TIME TO ANSWER OR RESPOND TO COMPLAINT
                                      CASE NO. 2:18-CV-02689-JAM-EFB
 1    Dated: January 29, 2019                          DURIE TANGRI LLP

 2
                                                 By:                   /s/ Eugene Novikov
 3                                                                    EUGENE NOVIKOV
 4
                                                       Attorney for Defendants
 5                                                     GORD HENRICH and PIPELINE INTEGRITY
                                                       TECHNOLOGY ASSOCIATES
 6

 7    Dated: January 29, 2019                          FINNERTY LAW OFFICES INC.
 8
                                                 By:                 /s/ Kathleen Finnerty
 9                                                                  KATHLEEN FINNERTY
10                                                     Attorney for Plaintiff
                                                       ELECTRO SCAN INC.
11

12

13                                         FILER’S ATTESTATION
14          Pursuant to Civil L.R. 131(e), regarding signatures, I, Eugene Novikov, attest that concurrence in
15   the filing of this document has been obtained.
16    Dated: January 29, 2019
17                                                                     /s/ Eugene Novikov
                                                                      EUGENE NOVIKOV
18

19

20
                                                       ORDER
21

22          IT IS SO ORDERED.
23   Dated: 1/29/2019                                           /s/ John A. Mendez_________________
24                                                              HONORABLE JOHN A. MENDEZ
                                                                UNITED STATED DISTRICT JUDGE
25

26

27

28
                                                         3
                FURTHER STIPULATION CONCERNING TIME TO ANSWER OR RESPOND TO COMPLAINT
                                      CASE NO. 2:18-CV-02689-JAM-EFB
